
	
		I
		111th CONGRESS
		2d Session
		H. R. 4496
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Graves (for
			 himself, Mr. Bartlett,
			 Mr. Luetkemeyer,
			 Mr. Buchanan,
			 Mr. Akin, and
			 Mr. Schock) introduced the following
			 bill; which was referred to the Committee
			 on Small Business, and in addition to the Committees on
			 Oversight and Government
			 Reform and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure that small businesses have their fair share of
		  Federal procurement opportunities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Small Business Compete Act of
			 2010.
		ISmall
			 business goals
			101.Small business
			 goalSection 15(g)(1) of the
			 Small Business Act (15 U.S.C. 644(g)(1)) is amended by striking 23
			 percent and inserting 25 percent.
			102.Agency Goal
			 Negotiation
				(a)NegotiationSection
			 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended by striking
			 The President shall annually establish Government-wide goals for
			 procurement contracts and inserting The President shall before
			 the close of each fiscal year establish new Government-wide procurement goals
			 for the following fiscal year for procurement contracts..
				(b)Minimum
			 levelSection 15(g)(1) of the Small Business Act (15 U.S.C.
			 644(g)(1)) is amended by striking Notwithstanding the Government-wide
			 goal, each agency shall have an annual goal and inserting Each
			 agency shall have an annual goal, not lower than the Government-wide
			 goal,.
				103.Procedures and
			 Methods for Goal Achievement
				(a)Goal
			 responsibilitySection 15(g)(2) of the Small Business Act (15
			 U.S.C. 644(g)(2)) is amended by adding the following after the first sentence:
			 The goals established by the head of each agency shall be apportioned
			 within the agency to a contracting office or offices (as that term is defined
			 in section 2.101 of title 48, Code of Federal Regulations on January 1, 2009)
			 that reports to a career appointee in the Senior Executive
			 Service..
				(b)Senior Executive
			 Service
					(1)PurposesSection
			 3131 of title 5, United States Code, is amended by adding at the end the
			 following:
						
							(15)ensure that the
				Government achieves the small business procurement goals set forth in section
				15 of the Small Business Act (15 U.S.C.
				644).
							.
					(2)TrainingSection
			 3396(a) of title 5, United States Code, is amended by adding at the end the
			 following: The training provided to senior executives shall include
			 federal procurement policy, including the procurement provisions of the Small
			 Business Act..
					(3)Limitation on
			 sabbaticalsSection 3396(c)(2) of title 5, United States
			 Code—
						(A)by striking the
			 and at the end semi-colon at the end of subparagraph
			 (B)(iii);
						(B)by striking the
			 period at the end of subparagraph (C), and adding ; or;
			 and
						(C)by adding at the
			 end the following:
							
								(D)who oversees a contracting office that did
				not meet its small business procurement goals established annually in
				accordance with the procedures of section 15(g)(2) of the Small Business Act
				(15 U.S.C.
				644(g)(2)).
								.
						(4)Limitation on
			 incentive awardsAn employee in the Senior Executive Service
			 shall not be eligible for any incentive award specified in subchapter I,
			 chapter 45 of title 5, United States Code, if the contracting office which
			 reports to that member of the Senior Executive Service fails to meet the
			 procurement goals established annually in accordance with the procedures of
			 section 15(g)(2) of the Small Business Act (15 U.S.C. 644(g)(2)). Any member of
			 the Senior Executive Service, whether career or non-career, to whom that member
			 of the Senior Executive Service reports also shall not be eligible for any
			 incentive award specified in subchapter I, chapter 45 of title 5, United States
			 Code.
					104.Reporting
			 requirementsSection 15(h) of
			 the Small Business Act (15 U.S.C. 644(h)) is amended by adding the
			 following:
				
					(4)By November 1 of
				each year, the head of each Federal agency shall submit to Congress a report
				specifying the percentage of contracts awarded by that agency for the immediate
				preceding fiscal year that were awarded to small business concerns. If the
				percentage is less than the goal established by the head of the agency pursuant
				to this section, the head of the agency shall, in the report, explain why the
				agency did not reach the goal and what will be done to ensure that the goal for
				the following fiscal year will be
				achieved.
					.
			IIContract
			 Bundling
			201.Definitions of
			 bundling of contract requirementsSection 3(o) of the Small Business Act (15
			 U.S.C. 632(o)) is amended to read as follows:
				
					(o)Definitions of
				bundling of contract requirements and related termsFor purposes
				of this Act:
						(1)Bundled
				Contract
							(A)In
				generalThe term bundled contract means a contract
				or order that is entered into to meet procurement requirements that are
				consolidated in a bundling of contract requirements, without regard to its
				designation by the procuring agency or whether a study of the effects of the
				solicitation on civilian or military personnel has been made.
							(B)ExceptionsThe
				term does not include—
								(i)a
				contract or order with an aggregate dollar value below the dollar threshold
				specified in paragraph (4); or
								(ii)a
				contract or order that is entered into to meet procurement requirements, all of
				which are exempted requirements under paragraph (5).
								(2)Bundling of
				Contract Requirements
							(A)In
				generalThe term bundling of contract requirements
				means the use of any bundling methodology to satisfy 2 or more procurement
				requirements for new or existing goods or services, including any construction
				services, that is likely to be unsuitable for award to a small business concern
				due to—
								(i)the diversity,
				size or specialized nature of the elements of the performance specified;
								(ii)the aggregate
				dollar value of the anticipated award;
								(iii)the geographical
				dispersion of the contract or order performance; or
								(iv)any combination
				of the factors described in clauses (i), (ii), or (iii).
								(B)ExceptionsThe
				term does not include—
								(i)the use of a
				bundling methodology for an anticipated award with an aggregate dollar value
				below the threshold specified in paragraph (4); or
								(ii)the use of a
				bundling methodology to meet procurement requirements, all of which are
				exempted under paragraph (5).
								(3)Bundling
				methodologyThe term bundling methodology
				means—
							(A)a solicitation to
				obtain offers for a single contract or order, or a multiple award contract or
				order;
							(B)a solicitation of
				offers for the issuance of a task or a delivery order under an existing single
				or multiple award contract or order; or
							(C)the creation of
				any new procurement requirements that permits a consolidation of contract or
				order requirements.
							(4)Dollar
				thresholdThe term dollar threshold means—
							(A)$65,000,000 if
				solely for construction services; and
							(B)$1,500,000 in all
				other cases.
							(5)Exempted
				requirementsThe term exempted requirement means one
				or more of the following:
							(A)A procurement
				requirement solely for items that are not commercial items (as the term
				commercial item is defined in section 4(12) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 403(12)) but this subparagraph shall
				not apply to any procurement requirement for a contract for goods or services
				provided by a business classified in sector 23 of the North American Industrial
				Classification System.
							(B)A procurement
				requirement with respect to which a determination that it is unsuitable for
				award to a small business concern previously been made by the agency. However,
				the Administrator shall have authority to review and reverse such a
				determination for purposes of this paragraph and, if the Administrator does
				reverse that determination, the term exempted requirement shall
				not apply to that procurement requirement.
							(6)Procurement
				requirementThe term procurement requirement means a
				determination by an agency that a specified good or service is needed to
				satisfy the mission of the
				agency.
						.
			202.Justification
				(a)Statement of
			 bundled contract requirementsSection 15(a) of the Small Business
			 Act (15 U.S.C. 644(a)) is amended—
					(1)by striking
			 is in quantity or estimated dollar value the magnitude of which renders
			 small business prime contract participation unlikely and inserting
			 would now be combined with other requirements for goods and
			 services;
					(2)by striking
			 (2) why delivery schedules and inserting (2) the names,
			 addresses and size of the incumbent contract holders, if applicable; (3) a
			 description of the industries that might be interested in bidding on the
			 contract requirements; (4) the number of small businesses listed in the
			 industry categories that could be excluded from future bidding if the contract
			 is combined or packaged, including any small business bidders that had bid on
			 previous procurement requirements that are included in the bundling of contract
			 requirements; (5) why delivery schedules;
					(3)by striking
			 (3) why the proposed acquisition and inserting (6) why
			 the proposed acquisition;
					(4)by striking
			 (4) why construction and inserting (7) why
			 construction;
					(5)by striking
			 (5) why the agency and inserting (8) why the
			 agency;
					(6)by striking
			 justified and inserting justified. The statement also
			 shall set forth the proposed procurement strategy required by subsection (e)
			 and, if applicable, the specifications required by subsection (e)(3).
			 Concurrently, the statement shall be made available to the public, including
			 through dissemination in the Federal contracting opportunities
			 database.; and
					(7)by inserting after
			 prime contracting opportunities. the following: If no
			 notification of the procurement and accompanying statement is received, but the
			 Administrator determines that there is cause to believe the contract combines
			 requirements or a contract (single or multiple award) or task or delivery order
			 for construction services or includes unjustified bundling, then the
			 Administrator can demand that such a statement of work goods or services be
			 completed by the procurement activity and sent to the Procurement Center
			 Representative and the solicitation process postponed for at least 10 days but
			 no more than 30 days to allow the Administrator to review the statement and
			 make recommendations as described in this section before procurement is
			 continued..
					(b)Substantial
			 measurable benefitsSection 15(e) of the Small Business Act (15
			 U.S.C. 644(e)) is amended by adding at the end of subparagraph (2)(C), the
			 following: Cost savings shall not include any reduction in the in the
			 use of military interdepartmental purchase requests or any similar transfer
			 funds among federal agencies for the use of a contract issued by another
			 federal agency..
				203.AppealsSection 15(a) of the Small Business Act (15
			 U.S.C. 644(a)) is amended—
				(1)by striking
			 If a proposed procurement includes in its statement and
			 inserting If a proposed procurement would adversely affect one or more
			 small business concerns, including, but not limited to, the potential loss of
			 an existing contract, or if a proposed procurement includes in its
			 statement; and
				(2)by inserting
			 before Whenever the Administrator and the contracting procurement agency
			 fail to agree, the following: If a small business concern would
			 be adversely affected, directly or indirectly, by the procurement as proposed,
			 and that small business concern or a trade association of which that small
			 business concern is a member so requests, the Administrator may, take action to
			 further the interests of the small business..
				204.Third-party
			 reviewSection 8(d) of the
			 Contract Disputes Act of 1978 (41 U.S.C. 607(d)) is amended—
				(1)by striking
			 (d)
			 The Armed Services Board and
			 inserting (d)(1)
			 The Armed Services Board; and
				(2)by inserting at
			 the end the following:
					
						(2)Contract Bundling
							(A)In generalWhenever
				the head of a contracting agency makes a decision in accordance with section
				15(a) of the Small Business Act concerning the Administrator of the Small
				Business Administration’s challenge to a bundling of contract requirements, the
				Administrator, within ten days after such decision may file a challenge with
				the appropriate agency board of contract appeals.
							(B)ProcedureThe board
				shall provide the Administrator and the head of the contracting agency the
				opportunity to provide their views on the disputed contract. No oral testimony
				or oral argument shall be permitted. The board shall render its decision within
				thirty days after the appeal has been filed. The decision of the board shall be
				final.
							.
				III
			 Small Business Subcontracting
			301.Good faith
			 compliance with subcontracting plansSection 8(d)(10) of the Small Business Act
			 (15 U.S.C. 637(d)(10)) is amended by—
				(1)by striking
			 and at the end of subparagraph (B);
				(2)by striking the
			 period at the end of subparagraph (C), and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)Not later than 180 days after enactment of
				this Act, the Administrator shall, after the opportunity for notice and
				comment, promulgate regulations governing the Administrator’s review of
				subcontracting plans including the standards for determining good faith
				compliance with the subcontracting
				plans.
						.
				302.Limitations on
			 Subcontracting
				(a)Regulations for
			 contract administrationSection 15(o) of the Small Business Act
			 (15 U.S.C. 644(o)) is amended by adding at the end the following:
					
						(4)Not later than 180
				days after enactment of this Act, the Administrator shall, after the
				opportunity for notice and comment, promulgate regulations that specify the
				responsibilities that each agency and the Administration personnel will have in
				enforcing the restrictions set forth in paragraph (1). Such regulations also
				shall specify reporting and recordkeeping requirements for contracts covered by
				paragraph
				(1).
						.
				(b)Contractor
			 penaltiesSection 16 of the Small Business Act (15 U.S.C. 645) is
			 amended by adding at the end the following:
					
						(g)A small business
				that violates the requirements of section 15(o)(1) of the Small Business Act
				shall be subject to the penalties set forth in subsection
				(d).
						.
				303.Criminal
			 violationsSection 1001(a) of
			 title 18, United States Code, is amended—
				(1)in paragraph (2)
			 by striking the or at the end;
				(2)in paragraph (3)
			 by adding or at the end;
				(3)inserting after
			 paragraph (3) the following:
					
						(4)makes in writing or electronically a false
				statement concerning status as a small business concern or compliance with the
				requirements of the Small Business Act in an effort to obtain, retain, or
				complete a federal government contract;
						;
				and
				(4)by adding at the
			 end the following: For violation of paragraph (4) of this subsection,
			 notwithstanding section 3571(e), the fine under this title shall be the total
			 value of the contract or $1,000,000 whichever is greater..
				
